



Exhibit 10.41
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT MARKED WITH [***]
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT, AS AMENDED.
SUBLICENSE AGREEMENT
THIS SUBLICENSE AGREEMENT (this “Agreement”), dated as of December 21, 2007 (the
“Effective Date”), is made by and among CELL THERAPEUTICS, INC., a Washington
corporation (“CTI”), BIOGEN IDEC INC., a Delaware corporation (“BIIB”), and
CORIXA CORPORATION, a Delaware corporation (“CORIXA”), COULTER PHARMACEUTICAL,
INC., a Delaware corporation (“COULTER”), THE REGENTS OF THE UNIVERSITY OF
MICHIGAN, a Michigan constitutional corporation (“MICHIGAN”) and SMITHKLINE
BEECHAM CORPORATION doing business as GLAXOSMITHKLINE, a Pennsylvania
corporation (“GSK”) (CORIXA, COULTER, MICHIGAN, and GSK, collectively,
“LICENSORS”).
WHEREAS, BIIB and LICENSORS are party to that certain Settlement and License
Agreement, dated as of February 27, 2004, a complete copy of which is attached
hereto as Exhibit A (the “License Agreement”), pursuant to which LICENSORS
grant, and BIIB accepts, certain licenses to the Licensed Patents (as defined
below);
WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of August
15, 2007, by and between CTI and BIIB (the “Asset Purchase Agreement”), CTI has
purchased certain assets (the “Acquisition”) from BIIB relating to the
pharmaceutical product currently marketed and sold as ZEVALIN® (lbritumomab
Tiuxetan), consisting of Indium-111 lbritumomab Tiuxetan and Yttrium-90
lbritumomab Tiuxetan (the “Product”);
WHEREAS, in connection with the Acquisition, BIIB desires to grant, and CTI
desires to accept, certain sublicenses to the Licensed Patents, all upon the
terms and subject to the conditions set forth in this Agreement; and
WHEREAS, LICENSORS desire to consent to such sublicenses to the Licensed
Patents, upon the terms and subject to the conditions set forth in this
Agreement, and to agree to certain arrangements in connection therewith.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, CTI, BIIB and LICENSORS agree as follows:
ARTICLE I  
DEFINITIONS 
Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings ascribed to them below:
“Acquisition” has the meaning set forth in the recitals.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly Controls, is Controlled by or is under common Control with such first
Person. A Person will be deemed to “Control” another Person if such first Person
has the power to direct or cause the direction of the management and policies of
such other Person, whether through ownership of securities, by contract or
otherwise.







--------------------------------------------------------------------------------







“Agreement” has the meaning set forth in the introductory paragraph.
“Asset Purchase Agreement” has the meaning set forth in the recitals.
“BIIB” has the meaning set forth in the introductory paragraph.
“CORIXA” has the meaning set forth in the introductory paragraph.
“CTI” has the meaning set forth in the introductory paragraph.
“Effective Date” means the meaning set forth in the introductory paragraph.
“Governmental Entity” means any court, administrative agency or commission or
other governmental or regulatory authority or instrumentality of applicable
jurisdiction, whether domestic or foreign.
“Governmental Rule” means any applicable law, judgment, order, award, decree,
statute, ordinance, rule or regulation issued or promulgated by any Governmental
Entity.
“GSK” has the meaning set forth in the introductory paragraph.
“License Agreement” has the meaning set forth in the recitals.
“Licensed Patents” means THE KAMINSKY PATENT FAMILY (as defined in the License
Agreement) and THE WAHL PATENT FAMILY (as defined in the License Agreement).
“LICENSORS” has the meaning set forth in the introductory paragraph.
“MICHIGAN” has the meaning set forth in the introductory paragraph.
“Pass-Through Obligations” has the meaning set forth in Section 2.2.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Entity or other entity.
“Product” has the meaning set forth in the recitals and includes, without
limitation, Zevalin Kits (as defined in the License Agreement).
“Term” has the meaning set forth in Section 4.1. 
“Transaction Documents” has the meaning set forth in the Asset Purchase
Agreement.
“United States” means the United States of America, together with all of its
territories and possessions, and the Commonwealth of Puerto Rico.
 
2







--------------------------------------------------------------------------------







Section 1.2 Interpretation.
(a) When used in this Agreement, the words “include,” “includes” and “including”
shall be deemed to be followed by the words “without limitation.”
(b) Any terms defined in the singular shall have a comparable meaning when used
in the plural, and vice-versa.
(c) All references to any introductory paragraph, recitals, Articles, Sections,
Exhibits and Schedules shall be deemed references to the introductory paragraph,
recitals, Articles, Sections, Exhibits and Schedules to this Agreement unless
otherwise specifically set forth herein.
(d) This Agreement shall be deemed drafted by each of CTI, BIIB and LICENSORS
and shall not be specifically construed against any party based on any claim
that such party or its counsel drafted this Agreement.
ARTICLE II  
SUBLICENSE 
Section 2.1 Sublicense. Subject to the terms and conditions of this Agreement
and the License Agreement, BIIB hereby grants to CTI, and CTI hereby accepts, an
exclusive (even as to BIIB) sublicense under the Licensed Patents, without the
right to sublicense, to make, have made, use, offer to sell, sell, have sold and
import the Product in the United States during the Term, but solely for ultimate
use of such Product by end users in the United States. For the avoidance of
doubt, no rights are granted pursuant to this Agreement (and CTI shall have no
rights) with respect to the Licensed Patents: (i) for any purpose other than to
make, have made, use, offer to sell, sell, have sold and import the Product in
the United States during the Term for ultimate use of such Product by end users
in the United States; or (ii) for any purpose in any territory outside of the
United States even if such purpose results in ultimate use of such Product by
end users in the United States. The foregoing restrictions pertaining to use by
end users (in the preceding sentence) shall not be construed to prevent the sale
of the Product to Persons in a distribution chain resulting in eventual use by
end users in the United States, provided that Net Sales (as defined in the
License Agreement) are subject to payment to CORIXA of royalties on such Net
Sales in accordance with Section 4.2 and Paragraph 6(v) (Definitions) of the
License Agreement.
Section 2.2 “Pass-Through” of Obligations. CTI agrees to abide by all of the
terms, conditions and provisions of the License Agreement applicable to BIIB’s
sublicensee(s), and expressly agrees and accepts that the terms and conditions
of the License Agreement are binding on CTI, it being understood that the
sublicense granted pursuant to Section 2.1 is subject thereto. In addition and
without limiting the foregoing, CTI hereby assumes the following obligations of
BIIB under the License Agreement from and after the Effective Date (the
“Pass-Through Obligations”):
(a) the obligation to pay the one-time payment of Five Million Dollars
(US$5,000,000,) to CORIXA pursuant to Section 4.1 of the License Agreement
(subject to Section 4.3 of the License Agreement);
 
 
3







--------------------------------------------------------------------------------







(b) the obligation to pay a [***] percent ([***] %) royalty on Net Sales (as
defined in the License Agreement) through [***] to CORIXA, except as provided in
Section 4.3 of the License Agreement, and to provide royalty reports to CORIXA
pursuant to Sections 4.2 and 4.5 of the License Agreement with respect to the
Product in the United States (subject to Section 4.3 of the License Agreement);
(c) the obligation to account for and report its Net Sales of Product to CORIXA
in the same manner as if such sales had been made by BIIB pursuant to Section
4.4 of the License Agreement;
(d) the obligation to maintain records and permit examination of such records by
CORIXA pursuant to Section 4.6 of the License Agreement with respect to the
Product in the United States;
(e) the obligation to comply with the dispute provision under Section 4.7 of the
License Agreement and the mediation provision set forth in Section 12 of the
License Agreement;
(f) the obligation to maintain the License Agreement as confidential in
accordance with Article 15 of the License Agreement; and
(g) all other obligations of BIIB in the License Agreement to the extent that
such obligations relate to the development, manufacture or sale of the Product
in the United States.
CTI shall fully and timely perform any and all of the Pass-Through Obligations,
and BIIB shall not perform any of the Pass-Through Obligations on CTI’s behalf.
CTI shall fully and timely make payment of any milestone due and payable under
Section 4.1 of the License Agreement and all royalties due and payable under
Section 4.2 of the License Agreement to GlaxoSmithKline Biologicals, 553 Old
Corvallis Road, Hamilton, Montana 58940-3131, USA, by wire transfer to the
account designated by CORIXA or GSK or to such other account designated in
writing by GSK. LICENSORS acknowledge and agree that CTI shall be solely liable
for the Pass-Through Obligations incurred after the Effective Date and during
the Term and that LICENSORS shall look only to CTI for the performance of any
and all such Pass­ Through Obligations after the Effective Date; provided,
however, that BIIB shall indemnify LICENSORS for any outstanding milestones or
royalties owed by CTI to LICENSORS pursuant to the Pass-Through Obligations upon
LICENSORS’ termination of this Agreement pursuant to Section 4.2 for CTI’ s
failure to cure non-performance of any Pass-Through Obligations and that,
following any such termination, LICENSORS have the right to proceed against CTI,
proceed against BIIB or proceed against CTI and BIIB jointly for any payment
thereof. For the avoidance of doubt, the parties acknowledge and agree that: (i)
the intent of this Section 2.2 is to “pass-through” the Pass-Through Obligations
incurred after the Effective Date and during the Term from BIIB to CTI so that
(x) CTI and LICENSORS deal directly with each other (and LICENSORS would deal
with BIIB only as necessary to seek the indemnification provided for above) in
connection with such Pass-Through Obligations after the Effective Date during
the Term and (y) CTI performs such Pass-Through Obligations directly for, and
for the direct benefit of, LICENSORS; and (ii) the License Agreement is hereby
amended accordingly. Upon BIIB’s request, CTI shall inform BIIB as to the status
and nature of CTI’s performance of the Pass­ Through Obligations.
 
[***]:
CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 
4







--------------------------------------------------------------------------------







Section 2.3 Consent and Agreement of LICENSORS. LICENSORS acknowledge and agree
to the arrangements contemplated by this Agreement, including the arrangements
under Sections 2.1 and 2.2. LICENSORS further acknowledge and agree that, even
though BIIB will continue to manufacture the Product for CTI after the Effective
Date, CTI shall have sole responsibility for the performance of the Pass-Through
Obligations as set forth in Section 2.2, subject to BIIB’s indemnification
obligation expressly provided therein and LICENSORS’ right to proceed against
CTI, proceed against BIIB or proceed against CTI and BIIB jointly for any
payment thereof in accordance with Section 2.2. For the avoidance of doubt, the
manufacture of the Product by BIIB on CTI’s behalf: (i) is within the scope of
the sublicense granted pursuant to Section 2.1; and (ii) does not require BIIB
to obtain a separate license from LICENSORS.
ARTICLE III
REPRESENTATIONS AND WARRANTIES; NO CHALLENGES TO LICENSED PATENTS
Section 3.1 BIIB to CTI. BIIB represents and warrants to CTI, as of the
Effective Date, as follows:
(a) BIIB has the power and authority to execute, deliver and perform this
Agreement, and this Agreement is a valid and binding obligation of BIIB,
enforceable in accordance with its terms; and
(b) BIIB has the right to grant the sublicenses to the Licensed Patents that are
the subject of this Agreement.
Section 3.2 CTI to LICENSORS. CTI represents and warrants to the LICENSORS, as
of the Effective Date, that CTI has the power and authority to execute, deliver
and perform this Agreement, and this Agreement is a valid and binding obligation
of CTI, enforceable in accordance with its terms.
Section 3.3 BIIB to LICENSORS. BIIB represents and warrants to the LICENSORS, as
of the Effective Date, that this Agreement does not materially alter BIIB’s
obligations to the LICENSORS under the Agreement (except as such obligations are
to be performed by CTI, rather than BIIB, hereunder).
Section 3.4 No Challenges to LICENSORS’ Licensed Patents. CTI expressly agrees
that, as of the Effective Date, it shall be bound by Section 6.1.2 and Section
6.1.3 of the License Agreement for the Term unless CTI terminates this Agreement
prior to the end of the Term in accordance with Section 4.2. 
Section 3.5 No Implied Warranties. EXCEPT AS EXPRESSLY SET FORTH ABOVE IN
SECTION 3.1 AND IN ARTICLE V OF THE ASSET PURCHASE AGREEMENT, BIIB MAKES NO
WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, VALIDITY, ENFORCEABILITY OR
NON-INFRINGEMENT REGARDING OR WITH RESPECT TO THE LICENSED PATENTS. EXCEPT AS
EXPRESSLY SET FORTH IN SECTION 5.1 OF THE LICENSE AGREEMENT, LICENSORS MAKE NO
WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, VALIDITY, ENFORCEABILITY OR
NON-INFRINGEMENT REGARDING OR WITH RESPECT TO THE LICENSED PATENTS.
 
5







--------------------------------------------------------------------------------







ARTICLE IV
TERM AND TERMINATION
Section 4.1 Term. This Agreement shall commence on the Effective Date and shall
continue until the expiration or termination of the License Agreement pursuant
to Section 11 of the License Agreement, unless earlier terminated in accordance
with Section 4.2 (the “Term”); provided, however, that the Term shall continue
beyond any termination of the License Agreement for so long as CTI performs the
Pass-Through Obligations, unless earlier terminated in accordance with Section
4.2. 
Section 4.2 Termination.
(a) The LICENSORS (as a group), BIIB and CTI each shall have the right to
terminate this Agreement with immediate effect upon written notice to the other
parties upon the occurrence of any of the following:
(i) any other party (except any LICENSORS) files a petition in bankruptcy, or
enters into an agreement with its creditors, or applies for or consents to the
appointment of a receiver or trustee, or makes an assignment for the benefit of
creditors, or becomes subject to involuntary proceedings under any bankruptcy or
insolvency law; or
(ii) any other party fails to cure its material noncompliance with any of the
terms and conditions hereof or any material breach of its representations and
warranties hereof within the time period specified in any written notice (which
shall be at least sixty (60) days) delivered to such non-compliant or breaching
party.
For the avoidance of doubt, LICENSORS have the right to terminate this Agreement
with immediate effect upon written notice to both of CTI and BIIB upon CTI
failing to cure non­ performance of any of the Pass-Through Obligations within
the time period specified in any written notice (which shall be at least sixty
(60) days) delivered to both of CTI and BIIB.
(b) BIIB shall have the additional right to terminate this Agreement with
immediate effect upon written notice to CTI and LICENSORS upon CTI failing to
cure any material noncompliance with any of the terms and conditions of any of
the Transaction Documents within the time period specified in any written notice
(which shall be at least sixty (60) days) delivered to CTI; provided, however,
that the foregoing shall not apply to any such non-compliance relating solely to
a good faith payment dispute so long as such dispute remains unsettled and any
amounts not in dispute have been timely paid.
 
6







--------------------------------------------------------------------------------







Section 4.3 Effect of Termination. If this Agreement expires pursuant to Section
4.1 or is terminated pursuant to Section 4.2, any such expiration or termination
shall not operate to discharge any liability that had been incurred by any party
prior thereto.
Section 4.4 Survival. Sections 3.5 and 4.3, and Articles V and VI, shall survive
any expiration or termination of this Agreement.
ARTICLE V  
INDEMNIFICATION 
Section 5.1 Between CTI and BIIB. As between CTI and BIIB, the provisions of A
rticle XII (Indemnification) of the Asset Purchase Agreement are incorporated
herein, mutatis mutandis, by reference and shall be effective as if fully set
forth herein. In furtherance of the foregoing, consistent with Section 12.2 of
the Asset Purchase Agreement, each of CTI and BIIB acknowledges and agrees that
the other party shall be entitled to seek temporary or permanent injunctive
relief or specific performance in order to enforce its rights under this
Agreement.
Section 5.2 Between BIIB and LICENSORS. As between BIIB and the LICENSORS, the
provisions of Section 5.4 of the License Agreement shall continue in full force
and effect unaltered by this Agreement.
Section 5.3 Between CTI and LICENSORS. CTI shall indemnify and hold LICENSORS
and each of their respective Affiliates and sublicensees harmless against any
and all claims, demands, actions, proceedings, liabilities, losses, damages,
costs, and expenses, including, without limitation, reasonable expert witness
and attorneys’ fees and costs arising from or related to any suit or claim by a
third Person that is based upon a breach of the representation and warranties
made by CTI in Section 3.2.
ARTICLE VI
GENERAL PROVISIONS
Section 6.1 Notices. All notices, requests and other communications hereunder
shall be in writing and shall be sent, delivered or mailed, addressed as
follows:
 
 
(a)
if to CTI:

Cell Therapeutics, Inc.
501 Elliott Avenue Suite 400
Seattle, WA 98119
Telephone: (206) 284-5774
Facsimile: (206) 284-6114
Attn: James A. Bianco, M.D.
with a required copy to:
Heller Ehrman LLP
333 Bush Street
San Francisco, CA 94104
Telephone: (415) 772-6000
Facsimile: (415) 772-6268
Attn: Karen A. Dempsey
 
7







--------------------------------------------------------------------------------







 
(b)
if to BIIB:

Biogen Idec Inc.
14 Cambridge Place
Cambridge, MA 02142
Telephone: (617) 679-2000
Facsimile: (617) 679-2838
Attn: General Counsel
with a required copy to:
Pillsbury Winthrop Shaw Pittman LLP
12255 El Camino Real, Suite 300
San Diego, CA 92130
Telephone: (858) 509-4000
Facsimile: (858) 509-4010
Attn: Mike Hird
 
 
(c)
if to CORIXA and/or GSK:

GlaxoSmithKline Biologicals
553 Old Corvallis Road
Hamilton, Montana 59840-3131
Facsimile: (450) 978-7866
Attn: President
with a required copy to:
GlaxoSmithKline
R&D Legal Operations and Biologicals
2301 Renaissance Blvd.
King of Prussia, PA 19446
Facsimile: (610) 787-7084
Attn: Senior Vice President & General Counsel
 
8







--------------------------------------------------------------------------------







 
(d)
if to COULTER:

Coulter Pharmaceutical, Inc.
553 Old Corvallis Road
Hamilton, Montana 59840-3131
Facsimile: (450) 978-7866
Attn: President
with a required copy to:
GlaxoSmithKline
R&D Legal Operations and Biologicals
2301 Renaissance Blvd.
King of Prussia, PA 19446
Facsimile: (610) 787-7084
Attn: Senior Vice President & General Counsel
 
 
(e)
if to MICHIGAN:

University of Michigan
Office of Technology Transfer
2071 Wolverine Tower
3003 South State Street
Ann Arbor, MI 48109-1290
Facsimile: (734) 936-1330
Attn: Director of Licensing, File 1009
Each such notice, request or other communication shall be given by: (i) hand
delivery; (ii) by certified mail; or (iii) nationally recognized courier
service. Each such notice, request or communication shall be effective when
delivered at the address specified in this Section 6.1 (or in accordance with
the latest unrevoked direction from the receiving party).
Section 6.2 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
Section 6.3 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Governmental Rule or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
Section 6.4 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party and delivered by each party to both of the other parties, it being
understood that all parties need not sign the same counterpart.
Section 6.5 Entire Agreement; No Third Party Beneficiaries. This Agreement
(together with the schedules and exhibits attached hereto) constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, between or among the parties with respect to the subject
matter hereof. Except as specifically provided herein, this Agreement is not
intended to confer upon any Person other than the parties any rights or remedies
hereunder.
 
9







--------------------------------------------------------------------------------







Section 6.6 Governing Law. This Agreement will be deemed to have been made in
the State of California and its form, execution, validity, construction and
effect will be determined in accordance with the laws of the State of
California, without giving effect to the principles of conflicts of law thereof.
Section 6.7 WAIVER OF JURY TRIAL. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM THEREIN.
Section 6.8 Assignment. No party may assign its rights or obligations under this
Agreement without the prior written consent of both of the other parties;
provided, however, that, so long as any such successor or assign agrees in
writing to be bound by this Agreement, BIIB or LICENSORS may assign its rights
and obligations under this Agreement, without the prior written consent of both
of the other parties, to an Affiliate or to a successor to the relevant portion
of the assigning party’s business by reason of merger, sale of all or
substantially all of its assets or securities or any similar transaction. Any
permitted assignee shall assume all obligations of its assignor under this
Agreement. No assignment shall relieve any party of its responsibility for the
performance of any obligation under this Agreement. Subject to the foregoing,
this Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.
[SIGNATURE PAGE FOLLOWS]
 
10







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective representatives thereunto duly authorized, all as of the Effective
Date.
 
 
 
 
 
BIOGEN IDEC INC.
 
 
By:
 
/s/ Faheem Hasnain
 
 
Name: Faheem Hasnain
 
 
Title:
 
CELL THERAPEUTICS, INC.
 
 
By:
 
/s/ James A. Bianco
 
 
Name: James A. Bianco
 
 
Title:
 
CORIXA CORPORATION
 
 
By:
 
/s/ Donald F. Parman
 
 
Name: Donald F. Parman
 
 
Title: Vice President & Secretary
 
COULTER PHARMACEUTICAL, INC.
 
 
By:
 
/s/ Donald F. Parman
 
 
Name: Donald F. Parman
 
 
Title: Vice President & Secretary
 
UNIVERSITY OF MICHICAN
 
 
By:
 
/s/ Kenneth J. Nisbet
 
 
Name: Kenneth J. Nisbet
 
 
Title: Executive Director,
UM Technology Transfer
 
SMITHKLINE BEECHAM
CORPORATION d/b/a GLAXOSMITHKLINE
 
 
By:
 
/s/ Donald F. Parman
 
 
Name: Donald F. Parman
 
 
Title: Vice President & Secretary








--------------------------------------------------------------------------------







EXHIBIT A
License Agreement
[attached]
 
12







--------------------------------------------------------------------------------







SETTLEMENT AND LICENSE AGREEMENT
This Settlement and License Agreement (“AGREEMENT”) is made and entered by and
among Biogen Idec Inc., a Delaware corporation (“Biogen Idec”), Corixa
Corporation, a Delaware Corporation (“Corixa”), Coulter Pharmaceutical, Inc., a
Delaware Corporation (“Coulter”), The Regents of the University of Michigan, a
constitutional corporation of the State of Michigan (“Michigan”), and SmithKline
Beecham Corporation d/b/a GlaxoSmithKline, a Pennsylvania Corporation (“GSK”)
(collectively the “PARTIES”). The EFFECTIVE DATE of this AGREEMENT is February
27, 2004.
RECITALS
1. Certain disputes and controversies have arisen between the PARTIES relating
to the claims, counter-claims, cross-claims, and demands set forth in the
following civil actions (“THE LAWSUITS”):
a. Southern District of California Case No._01-CV-1637 IEG (RBB): On September
10, 2001, IDEC Pharmaceuticals Corp. (“IDEC”) filed a complaint in the Southern
District of California against Corixa, Coulter and Michigan for a declaratory
judgment of patent non-infringement and invalidity of U.S. Patents 6,015,542,
6,090,365, 5,595,721, 5,843,398, 6,251,362, and 6,022,521. This was assigned
Case No. 0l-CV-1637 IEG (RBB). On September 12, 2001, IDEC filed a First Amended
Complaint, adding a claim for declaratory judgment of patent non-infringement
and invalidity of U.S. Patent 6,287,537. On February 13, 2002, Corixa, Coulter,
Michigan and GSK filed a counterclaim alleging patent infringement of U.S.
Patents 5,595,721, 6,015,542, and 6,090,365. On August 13, 2002, Corixa,
Coulter, GSK and Michigan amended their counterclaim to include a claim for
infringement of U.S. Patent 6,287,537.
b. District of Delaware Case No. 01-615: Southern District of California Case
02-CV-0508 IEG (RBB): On September 12, 2001, Corixa, Coulter, and GSK filed a
complaint in the District Court of Delaware against IDEC alleging patent
infringement and for a declaratory judgment of infringement of U.S. Patents
5,595,721, 6,015,542, and 6,090,365. This was assigned Case No. 01-615. On
September 28, 2001, Corixa, Coulter, Michigan and GSK filed an Amended
Complaint, adding Michigan as a plaintiff. Pursuant to a motion to transfer,
this case was transferred to the Southern District of California and assigned
Case No. 02-CV- 0508 IEG (RBB). The case was consolidated with Case No.
01-CV-1637 IEG (RBB), and pursuant to court order, was then referred to as Case
No. 01-CV-1637 IEG (RBB). Corixa, Coulter, GSK and Michigan filed an Amended
Complaint, adding a cause of action for patent infringement of U.S. Patent No.
6,287,537. IDEC has filed counterclaims for declaratory judgment of patent
non-infringement and invalidity of U.S. Patents 6,015,542, 6,090,365, 5,595,721,
and 6,287,537.
 
1







--------------------------------------------------------------------------------







c. Southern District of California Case No. 03-CV-00380 IEG (RBB): On February
25, 2003, IDEC filed a complaint in the Southern District of California against
Corixa, Coulter and GSK for infringement of U.S. Reissue Patent No. RE 38,008.
This was assigned Case No. 03-CV-00380 IEG (RBB). On April 1, 2003, GSK filed a
counterclaim for a declaratory judgment of non-infringement, invalidity,
unenforceability and for interference with contractual relations. The cause of
action for interference with contractual relations was dismissed by the Court on
September 30, 2003. On August 18, 2003, Corixa and Coulter filed a counterclaim
for a declaratory judgment of non-infringement, invalidity and unenforceability
of U.S. Reissue Patent No. RE 38,008.
d. Southern District of California Case No. 03-CV-1093 IEG (RBB): On June 2,
2003, IDEC filed a complaint against Corixa, Coulter, Michigan and GSK for
declaratory judgment of non-infringement, invalidity and unenforceability of
U.S. Patent No. 6,565,827. In December, 2003, Corixa, Coulter, Michigan and GSK
provided a covenant not to sue Biogen Idec for infringement as to any claim of
the ‘827 patent:
“Patentees Corixa Corporation, Coulter Pharmaceuticals, the University of
Michigan and SmithKline Beecham d/b/a GlaxoSmithKline unconditionally agree not
to sue Biogen IDEC for infringement as to any claim of the ‘827 patent based
upon the Zevalin™ or the Zevalin™ Therapeutic Regimen as previously or currently
manufactured and sold or any Zevalin™ or the Zevalin™ Therapeutic Regimen as
currently approved by the FDA. By this, Patentees’ representation to Biogen IDEC
extends to infringement for any current or past off label use.”
Based upon this covenant not to sue, Biogen Idec dismissed the action without
prejudice. This covenant not to sue is memorialized in the following letters:
the December 11, 2003, letter from William G. Gaede (counsel for Corixa,
Coulter, and Michigan) to James J. Elacqua (counsel for Biogen Idec), and in the
December 15, 2003, and December 16, 2003, letters from Martin I. Fuchs (counsel
for GSK) to F.T. Alexandra Mahaney (counsel for Biogen Idec), all of which are
attached to the Notice of Voluntary Dismissal Without Prejudice filed in this
case (the “827 COVENANT NOT TO SUE”). Notwithstanding this AGREEMENT, this ’827
COVENANT NOT TO SUE remains in effect.
2. On November 12, 2003, Biogen, Inc. merged with a wholly owned subsidiary of
IDEC and IDEC changed its name to “Biogen Idec Inc.” On or about November 13,
2003, a Notice of Name Change was filed in THE LAWSUITS changing the name of
IDEC to Biogen Idec.
3. Following a course of negotiations and mediation among the PARTIES hereto and
their respective counsel, the PARTIES on February 27, 2004, agreed to settle and
compromise all disputes, claims and controversies among them relating to the
PATENTS IN SUIT, including all claims, counter-claims and cross-claims that were
asserted in THE LAWSUITS by any of the PARTIES.
DEFINITIONS
1. “THE KAMINSKI PATENT FAMILY” shall mean (i) U.S. Patents No. 6,015,542,
6,090,365, 5,595,721, 5,843,398, 6,287,537, and 6,565,827; (ii) any patents,
including, without limitation, any United States, international or foreign
national or regional patents that issue from counterparts applications,
continuations, continuations-in-part, divisionals or continued prosecution or
renewal applications of any patent application from which any of the foregoing
patents set forth in subsection (i) claims priority; and (iii) any patents,
including, without limitation, any United States, international or foreign
national or regional patents resulting from counterpart applications, reissues,
reexaminations, extensions, interferences or oppositions of any of the
foregoing.
 
2







--------------------------------------------------------------------------------







2. “THE WAHL PATENT FAMILY” shall mean (i) U.S. Patents No. 6,251,362, and
6,022,521; (ii) any patents, including, without limitation, any United States,
international or foreign national or regional patents that issue from
counterparts applications, continuations, continuations-in-part, divisionals or
continued prosecution or renewal applications of any patent application from
which any of the foregoing patents set forth in subsection (i) claims priority;
and (iii) any patents, including, without limitation, any United States,
international or foreign national or regional patents resulting from counterpart
applications, reissues, reexaminations, extensions, interferences or oppositions
of any of the foregoing.
3. “THE NEORX PATENT FAMILY” shall mean (i) U.S. Reissue Patent No. RE 38,008;
(ii) any patents, including, without limitation, any United States,
international or foreign national or regional patents that issue from
counterparts applications, continuations, continuations-in-part, divisionals or
continued prosecution or renewal applications of any patent application from
which any of the foregoing patents set forth in subsection (i) claims priority;
and (iii) any patents, including, without limitation, any United States,
international or foreign national or regional patents resulting from counterpart
applications, reissues, reexaminations, extensions, interferences or oppositions
of any of the foregoing.
4. “PATENTS IN SUIT” shall mean THE KAMINSKI PATENT FAMILY, THE WAHL PATENT
FAMILY and THE NEORX PATENT FAMILY.
5. “ZEVALIN KITS” refers to: (a) any kit containing Ibritumomab Tiuxetan for the
preparation of Indium-111 Ibritumomab Tiuxetan and Yttrium-90 Ibritumomab
Tiuxetan as currently formulated and approved by the FDA, together with any
label expansion thereon related to the treatment of any B-cell malignancies; (b)
any modification to the kit described in subpart (a) resulting from a Supplement
to the ZEVALIN BIOLOGICS LICENSE APPLICATION (“BLA”), or from a separate BLA
that could have been filed with the FDA as a Supplement to the ZEVALIN BLA as
determined by the then-current FDA regulations governing the filing of BLAs and
BLA supplements; and (c) any modification to the kit described in subpart (a)
that consists of separating the components as currently approved into separate
kits and/or ceasing to sell one part of the kit (such as ceasing to sell
Indium-111 Ibritumomab Tiuxetan). ZEVALIN KITS does not include: (a) the use of
ZEVALIN KITS for any indication other than B-cell malignancies; or (b) any
products requiring the filing of a new BLA.
6. “NET SALES” shall mean the gross invoiced sales prices charged for all
ZEVALIN KITS sold by Biogen Idec, its AFFILIATES or ZEVALIN SUBLICENSEES (but
with respect to ZEVALIN SUBLICENSEES, only in the circumstances described in the
last sentence of definition 11 below) during a CALENDAR YEAR for ultimate use in
the United States, after deduction of the following items:
 
 
3







--------------------------------------------------------------------------------







 
a.
trade, quantity, allowances or cash discounts;

 
 
b.
amounts repaid or credited by reason of rejection or return of previously sold
products, or for rebates or retroactive price reductions (including, without
limitation, Medicaid, Medicare, government, commercial and similar types of
rebates);

 
 
c.
all taxes and other governmental charges levied on sale, delivery or use, as
applicable (excluding income taxes of any kind);

 
 
d.
transportation costs prepaid or allowed and costs of insurance in transit,
customs duties, surcharges and other governmental charges, to the extent
expressly set forth as part of the gross invoiced sales price to the THIRD
PARTY;

 
 
e.
except where redundant with amounts in subparagraph (b) above, credits or
allowances given or made for wastage replacement; and

 
 
f.
periodic adjustment of the provision determined in subsections (a) to (e) to
reflect amounts actually incurred.

For the purposes of this NET SALES definition:
(i) Any “sale” that occurs other than in an arm’s-length transaction for fair
market value shall be deemed to have occurred at a NET SALES amount equal to the
average invoice price for the selling party, less the average permissible
deductions for sales occurring during that year for the selling party in
arm’s-length transactions. If the selling party did not have any arm’s-length
transactions for fair market value during that year, then such sales shall be
deemed to have occurred at a NET SALES amount equal to the fair market value of
ZEVALIN KITS at that stage of the distribution chain in the United States, as
determined by the price charged in arm’s-length transactions by other parties at
such stage of the distribution chain in the United States during such calendar
year or other evidence of such fair market value.
(ii) A “sale” is deemed to occur upon the earlier to occur of the date the
ZEVALIN KITS are shipped or the date of invoice to the purchaser of the ZEVALIN
KITS.
(iii) A sale of ZEVALIN KITS among or between Biogen Idec and its AFFILIATES for
resale of such ZEVALIN KITS by Biogen Idec or any such AFFILIATE shall not be
considered a sale for purposes of this provision. In the case of sales by Biogen
Idec or any AFFILIATE to ZEVALIN SUBLICENSEES: (a) except as expressly provided
in the last sentence of definition 11, sales to the ZEVALIN SUBLICENSEE shall
constitute NET SALES (and the further resale of such ZEVALIN KITS by the ZEVALIN
SUBLICENSEE shall be omitted from NET SALES), and (b) in the case described in
the last sentence in definition 11 in which the resale by the ZEVALIN
SUBLICENSEE is included in NET SALES, then the sale of the ZEVALIN KIT by Biogen
Idec or any AFFILIATE to the ZEVALIN SUBLICENSEE shall be omitted from NET
SALES.
(iv) A “sale” shall not include transfers or other distributions or dispositions
of ZEVALIN KITS, at no-charge, for pre-clinical, clinical or regulatory purposes
or to physicians or hospitals for promotional purposes or as free goods supplied
to indigent patients or in connection with compassionate use or similar
programs.
 
4







--------------------------------------------------------------------------------







(v) “Sales” shall also exclude sales of ZEVALIN KITS for ultimate use in a
country outside of the United States, noting that, in this regard, the
calculation of NET SALES shall exclude ZEVALIN KITS which are sold in the United
States for ultimate use in a country outside of the United States, but shall
include ZEVALIN KITS which are sold outside of the United States for ultimate
use in the United States where such use is intended and licensed by Biogen Idec
or its Affiliates.
(vi) If Biogen Idec or any of its AFFILIATES or any ZEVALIN SUBLICENSEES bundles
the sale of ZEVALIN KITS with the sale of any other product or service, the
portion of the bundled price included in NET SALES shall be the portion of such
bundled price allocable to the fair value of the ZEVALIN KITS relative to the
fair value of the other elements of the bundled sale (determined on the basis of
what would have been charged by Biogen Idec or any such AFFILIATE or ZEVALIN
SUBLICENSEE to an unrelated purchaser in an arm’s length transaction).
(vii) If Biogen Idec, its AFFILIATES or ZEVALIN SUBLICENSEES (to the extent
provided in the last sentence of definition 11) collect additional payments from
a purchasing party, calculated based upon sales of ZEVALIN KITS which are in
addition to, and where NET SALES have been calculated from, the gross invoiced
sales price to such purchasing party for such ZEVALIN KITS (e.g., in the form of
royalties or comparable payments based on resales of ZEVALIN KITS by such
purchasing party), then such additional payments shall also be included in
calculating NET SALES as received.
7. “THIRD PARTY(IES)” shall mean any person or entity other than a PARTY to this
AGREEMENT or their respective AFFILIATES or its or their SUBLICENSEES.
8. “THE ASSERTED CLAIMS” mean claims 1-4, 8, 10, 14, 18, and 22 of U.S. Patent
6,595,721; claims 1-3, 7-8 and 10 of U.S. Patent 6, 015, 542; claims 1-2, 4-5,
7, 19-20, and 23-27 of U.S. Patent No. 6,090,365; and claims 1, 3, 7-9, 11, 13,
15-16, 19-21, 23, 25, 27-28, 31-33, 35,37, 39-41, 44-46, 48, 50 and 52 of U.S.
Patent 6,287,537.
9. “AFFILIATES” shall mean with respect to any person or entity, any other
person or entity, which controls, is controlled by or is under common control
with such person or entity. A person or entity shall be regarded as in control
of another entity if it owns or controls, directly or indirectly, (i) in the
case of corporate entities at least fifty percent (50%) (or the maximum
ownership interest permitted by law, if less than 50%) of the equity securities
in the subject entity entitled to vote in the election of directors, and (ii) in
the case of an entity that is not a corporation, at least fifty percent (50%)
(or the maximum ownership interest permitted by law, if less than 50%) of the
equity securities or other ownership interests with the power to direct the
management and policies of such entity or entitled to elect the corresponding
management authority.
10. “SUBLICENSEE” shall mean any entity or person to whom (i) Biogen Idec has
granted (whether before or after the EFFECTIVE DATE) a right to make, have made,
use, offer to sell, sell or import a product covered by any of THE KAMINSKI
PATENT FAMILY or THE WAHL PATENT FAMILY or (ii) Corixa, Coulter, Michigan and
GSK has granted (whether before or after the EFFECTIVE DATE) a right to make,
have made, use, offer to sell, sell or import a product covered by any of THE
NEORX PATENT FAMILY.
 
5







--------------------------------------------------------------------------------







11. “ZEVALIN SUBLICENSEE” shall mean any entity or person to whom Biogen Idec
has granted (whether before or after the EFFECTIVE DATE) a right to make, use,
sell, offer to sell or import the ZEVALIN KITS, but shall not include any of the
following: (a) any pharmacy, radiopharmacy or nuclear medicine pharmacy or
facility to the extent it is a recipient of ZEVALIN KITS for preparation and/or
administration to one or more particular patients; (b) any hospital or
governmental health agency to the extent it is a recipient of ZEVALIN KITS for
preparation and/or administration to one or more particular patients; and (c)
any physician, nuclear medicine practitioner, licensed health care practitioner
to the extent he or she prescribes, prepares and/or administers ZEVALIN to one
or more particular patients. Notwithstanding any provision herein to the
contrary, sales of ZEVALIN KITS by ZEVALIN SUBLICENSEES shall be included within
NET SALES only if the ZEVALIN SUBLICENSEE in question has contractually agreed
with Biogen Idec or an AFFILIATE to perform (whether itself or through others),
and is substantially responsible for, the promotion and sales of the ZEVALIN
KITS; provided, however, that a party entering into a contract sales force
arrangement or co-promotion arrangement with Biogen Idec or an AFFILIATE in
which Biogen Idec or the AFFILIATE books the sales revenue from the ZEVALIN KITS
is not intended to be construed as a ZEVALIN SUBLICENSEE for purposes of the
preceding sentence.
12. “CALENDAR YEAR” shall mean the period from January 1st through December
31st.
AGREEMENT
Now, therefore, in consideration of the mutual covenants and agreements
contained herein, the sufficiency of which is acknowledged, the PARTIES agree as
follows:
1. DISMISSAL OF LAWSUITS: The PARTIES shall not pursue any further proceedings
in THE LAWSUITS and shall dismiss with prejudice all respective claims, cross-
claims and counterclaims pending in THE LAWSUITS. Within five days of execution
of this AGREEMENT, the PARTIES shall sign the two attached Notices of Stipulated
Dismissal With Prejudice Of All Claims And Counterclaims. Biogen Idec shall
cause these Stipulations to be filed with the Court, and shall provide the other
PARTIES with a filed-stamp copy of the Stipulations upon receipt.
2. PAYMENT; Upon execution of this AGREEMENT and in settlement of all
outstanding claims, Biogen Idec will pay to Corixa the sum of [***] United
States dollars (U.S. [***] by wire transfer of immediately available funds. Such
payment shall become non-refundable and non-creditable against any other amounts
due under this AGREEMENT upon entry by the Court of the Notices of Stipulated
Dismissals described in paragraph 1 signed by all PARTIES. Any wire transfer
payments to Corixa under this Agreement shall be made to the following account,
or such other account as Corixa may hereafter designate in writing:
 
[***]:
CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 
6







--------------------------------------------------------------------------------







Bank
 
The Commerce Bank of Washington
 
 
601 Union Street, Suite 3600
 
 
Seattle, WA 98104
ABA Number
 
125008013
Account
 
Corixa Corporation
Account Number
 
1199501

3. LICENSE GRANTS: 
3.1 LICENSE TO THE KAMINSKI PATENT FAMILY AND THE WAHL PATENT FAMILY: 
3.1.1 Corixa, Coulter, Michigan and GSK hereby each grant to Biogen Idec a
worldwide, irrevocable, non-exclusive license to THE KAMINSKI PATENT FAMILY and
THE WAHL PATENT FAMILY for any and all purposes.
3.1.2 The term of this license shall be from the EFFECTIVE DATE of this
AGREEMENT until the date of expiration of the last-to-expire patent of THE
KAMINSKI PATENT FAMILY and THE WAHL PATENT FAMILY.
3.1.3 Biogen Idec shall have the irrevocable right to grant sublicenses to THE
KAMINSKI PATENT FAMILY and THE WAHL PATENT FAMILY, provided that Biogen Idec
incorporates terms and conditions into its sublicense agreements sufficient to
enable Biogen Idec to comply with its obligations under this AGREEMENT and the
sublicensee expressly agrees to and accepts that the terms and conditions of
this AGREEMENT are binding upon it.
3.2 LICENSE TO THE NEORX PATENT FAMILY:
3.2.1 Biogen Idec hereby grants to each of Corixa, Coulter and GSK a worldwide,
irrevocable, non-exclusive license to THE NEORX PATENT FAMILY for any and all
purposes.
3.2.2 The term of this license shall be from the EFFECTIVE DATE of this
AGREEMENT until the date of expiration of the last-to-expire patent of THE NEORX
PATENT FAMILY.
3.2.3 Corixa, Coulter and GSK shall have the irrevocable right to grant
sublicenses to THE NEORX PATENT FAMILY, provided that they incorporate terms and
conditions into their sublicense agreements sufficient to enable Corixa, Coulter
and GSK to comply with their obligations under this AGREEMENT and the
sublicensee expressly agrees to and accepts that the terms and conditions of
this AGREEMENT are binding upon it. Corixa, Coulter and GSK shall each have the
power to grant such sublicenses, subject to any separate agreement among such
parties.
 
7







--------------------------------------------------------------------------------







4. ROYALTY PAYMENTS: 
4.1 One Time Sales-Based Milestone Payment: Biogen Idec will make a one-time
payment of five million United States dollars (U.S. $5 million) to Corixa by
wire transfer of immediately available funds within forty-five days of the end
of the first CALENDAR YEAR in which NET SALES exceed the sum of [***] United
States dollars (U.S. [***]) in that one CALENDAR YEAR, except as provided in
paragraph 4.3 below. Such payment shall be non-refundable and non-creditable
against any other amounts due under this AGREEMENT.
4.2 Royalty Payments: Biogen Idec will pay to Corixa a [***] royalty on NET
SALES occurring between [***], and [***] except as provided in paragraph 4.3
below. These royalty payments will be due within forty-five days after the end
of each CALENDAR YEAR during such period, except that the royalty payments with
respect to NET SALES during the first twenty-one days of [***] shall be made on
or before [***]. Without limitation, this royalty obligation does not apply to
any revenues obtained by Biogen Idec or its AFFILIATES or SUBLICENSEES on the
sale of Rituxan® in its non-radiolabeled form.
4.3 Exceptions to Requirement of Royalty Payments: Notwithstanding the
requirements of paragraphs 4.1 and 4.2, Biogen Idec shall not be obligated to
make either the sales-based milestone payment of paragraph 4.1 or the future
royalty payments of paragraph 4.2 under any of the following circumstances,
provided, however, that any payment made under paragraphs 4.1 and 4.2 prior to
such circumstances shall be non-refundable and non-creditable:
4.3.1 Biogen Idec shall not be obligated to make any such payments for any time
period after which (a) all of the ASSERTED CLAIMS have expired or have been
declared invalid or unenforceable by a final judgment or decree in an action
brought by or against a THIRD PARTY, that is not further reviewable because of
settlement, exhaustion of all permissible applications for rehearing or review
by a superior tribunal, or expiration of the time permitted for such
applications (such claims being “INVALID”); and (b) there is no other issued
United States patents from THE KAMINSKI PATENT FAMILY with at least one claim
that is not INVALID and that, except for this AGREEMENT, would be infringed
(including contributorily or by inducement) by the making, use, sale or offer
for sale of the ZEVALIN KITS. Furthermore, if there is any time period where
U.S. Patent No. [***] is the only patent from THE KAMINSKI PATENT FAMILY with
valid and enforceable claims, Biogen Idec also shall not be obligated to pay
either the sales-based milestone payment of paragraph 4.1 or the future royalty
payments of paragraph 4.2 on the sales of any ZEVALIN KITS which are covered by
the ‘827 COVENANT NOT TO SUE.
4.3.2 Biogen Idec shall not be obligated to make any such payments if a change
in the design of the ZEVALIN KITS, or in the administration of the components
thereof, or in the indications for which the ZEVALIN KITS are used, means that
the making, using, selling, offering for sale, or importing of the ZEVALIN KITS
would not, in the absence of the license granted herein or any other license to
THE KAMINSKI PATENT FAMILY, infringe (including contributorily or by inducement)
any claim of any then issued patent of THE KAMINSKI PATENT FAMILY that has not
been determined to be INVALID. Biogen Idec hereby acknowledges that the ZEVALIN
KITS as currently formulated and approved for sale in the United States are
subject to this royalty provision under the ASSERTED CLAIMS of THE KAMINSKI
PATENT FAMILY as currently in effect.
 
[***]:
CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 
8







--------------------------------------------------------------------------------







4.3.3 If Biogen Idec believes that any of the royalty payment exceptions
identified in paragraphs 4.3.1 or 4.3.2 is applicable, it shall provide Corixa
with written notice of such belief and the basis thereof and identify the sales
that it believes are subject to such exception (provided, however, that no sales
prior to the date notice is delivered pursuant to this paragraph 4.3.3 shall be
subject to such exception) (the “EXCEPTION SALES”). The PARTIES agree to resolve
any dispute about these issues through the dispute mechanism of paragraph 12. In
pursuing any such dispute resolution with respect to paragraphs 4.3.1 and 4.3.2
only, the only issue for determination in such dispute resolution shall be
whether the EXCEPTION SALES infringe the claims, as properly construed, of any
then issued patents of THE KAMINSKI PATENT FAMILY that have not been separately
determined to be INVALID and which are not subject of the ‘827 COVENANT NOT TO
SUE. In pursuing any such dispute resolution with respect to paragraphs 4.3.1
and 4.3.2 only, the Court’s Claim Construction Order dated May 28, 2003,
construing the meaning of certain terms appearing in the ASSERTED CLAIMS (the
“CONSTRUED TERMS”) shall be binding with respect to the construction of: (1) the
ASSERTED CLAIMS; and (2) the CONSTRUED TERMS appearing in the non-ASSERTED
CLAIMS of the ‘721, ‘542, ‘365 and ‘537 Patents. However, this Claim
Construction Order shall not be binding on the construction of such claims if
such claims have been amended or are the subject of further prosecution (such as
a reissue or reexamination), and shall not be binding on the claim construction
of the claims of any other patent of THE KAMINSKI PATENT FAMILY. A determination
that EXCEPTION SALES are not royalty-bearing shall not affect the
royalty-bearing nature of any other sales of ZEVALIN KITS that arc properly the
subject of the royalty provisions hereunder.
4.3.4 If disputed by Corixa, Biogen Idec will pay Corixa royalties on the
EXCEPTION SALES until it has obtained either the written consent of Corixa to
terminate such payments or a final determination (a judgment that is not further
reviewable because of settlement, exhaustion of all permissible applications for
rehearing or review by a superior tribunal, or expiration of the time permitted
for such applications) that such EXCEPTION SALES are subject to either the
paragraph 4.3.1 or 4.3.2 royalty payment exception. Any and all royalty payments
made on EXCEPTION SALES which sales occurred after the written notice required
by 4.3.3 are refundable as long as Biogen Idec, within six (6) months of the
written notice, files a lawsuit or initiates an alternative mutually-agreed-upon
dispute resolution mechanism to resolve the issue of whether the royalty payment
exception of paragraph 4.3.1 and/or 4.3.2 is applicable. Alternatively, if
Biogen Idec does not file a lawsuit or alternative dispute resolution mechanism
within six (6) months of the written notice, then only those royalty payments
made on EXCEPTION SALES which occurred after the filing of the lawsuit or
alternative dispute resolution mechanism are refundable. If it is determined by
agreement or through final determination that some or all of the EXCEPTION SALES
were subject to either the paragraph 4.3.1 or 4.3.2 royalty payment exception,
then, within forty-five (45) days of such determination or agreement, Corixa
will refund to Biogen Idec any and all such refundable royalties paid on those
EXCEPTION SALES plus interest at the rate of two percent (2%) over prime rate of
interest as published in the Federal Reserve Bulletin H.15 or a successor
bulletin thereto calculated from the date of receipt by Corixa. Interest shall
be compounded annually, on each January 1. GSK will be severally liable with
Corixa for the payment to Biogen IDEC of this refund plus interest.
 
9







--------------------------------------------------------------------------------







4.4 Sales by AFFILIATES and ZEVALIN SUBLICENSEES: If Biogen Idec authorizes any
AFFILIATE or ZEVALIN SUBLICENSEE to sell ZEVALIN KITS or any part thereof that
creates a royalty obligation under this AGREEMENT, such agreement shall include
an obligation for such AFFILIATE or ZEVALIN SUBLICENSEE to account for and
report its NET SALES of ZEVALIN KITS in the same manner as if such sales had
been made by Biogen Idec, and Biogen Idec shall pay royalties to Corixa as if
the sales of such AFFILIATE or ZEVALIN SUBLICENSEE had been sales of Biogen
Idec.
4.5 Reports: As to any CALENDAR YEAR from [***] through [***], Biogen Idec shall
within forty-five (45) days of the end of such CALENDAR YEAR furnish Corixa a
written report of NET SALES of ZEVALIN KITS in the United States during such
preceding CALENDAR YEAR (except that such report for the first twenty-one days
of the year 2014 shall be due [***]). Such report shall include the
determination of NET SALES, setting forth the quantity of units sold and
otherwise distributed, amount of gross receipts and deductions taken from gross
receipts to arrive at NET SALES and the determination of royalty owed on NET
SALES. Concurrently with each report, Biogen Idec shall make the royalty payment
then due to Corixa. Payments shall be in U.S. dollars, and, unless, otherwise
agreed in writing, shall be made by wire transfer of immediately available funds
to such account of Corixa as Corixa may from time to time designate in writing.
If no royalties are due, the report shall so state.
4.6 Audits: Biogen Idec shall keep, and shall exercise commercially reasonable
efforts to cause those AFFILIATES and ZEVALIN SUBLICENSEES identified in
paragraph 4.4 to keep, true, complete and accurate records of all sales of
ZEVALIN KITS upon which royalties are due in accordance with GAAP, and in
sufficient detail to confirm the accuracy of Biogen Idec’s royalty calculations.
At Corixa’s request and expense, Biogen Idec shall permit, no more than once in
a twelve month period, an independent certified public accountant, appointed by
Corixa and acceptable to Biogen Idec, to examine, at Biogen Idec’s principal
place of business, upon reasonable notice and at reasonable times, the records
of Biogen Idec and such records as Biogen Idec collects from those AFFILIATES
and ZEVALIN SUBLICENSEES identified in paragraph 4.4, solely to the extent
necessary to verify the royalty calculations; provided that Biogen Idec may
require such accountant to enter into a customary confidentiality agreement.
Biogen Idec shall be responsible for providing access to such records that in
the ordinary course of business are in the possession or control of those
AFFILIATES and ZEVALIN SUBLICENSEES identified in paragraph 4.4. Such
examination shall be limited to a period of time no more than three (3) years
immediately preceding the request for examination. The report of any such
examination shall be made simultaneously to Corixa and Biogen Idec and shall
simply report the amount, if any, by which Biogen Idec has overpaid or underpaid
its royalties. If Biogen Idec’s royalties are found to be in error such that
royalties to Corixa were underpaid, then Biogen Idec shall promptly pay the
deficiency plus interest at the rate of two percent (2%) over prime rate of
interest as published in the Federal Reserve Bulletin H.15 or a successor
bulletin thereto, from time to time (with interest to be compounded annually, on
each January 1); and if royalties to Corixa were underpaid by more than five
percent (5%), then Biogen Idec shall additionally reimburse Corixa for its
reasonable out-of-pocket costs incurred in examining such records. In the event
that an audit determines that Biogen Idec has overpaid royalties to Corixa for
one or more audited CALENDAR YEARS, Biogen Idec shall be entitled to credit any
such overpayment against royalties payable in the next CALENDAR YEAR. Corixa
shall treat all financial information subject to review under this Section 4.6
as confidential, and shall cause its accounting firm to treat all such financial
information in confidence. Biogen Idec shall contractually obligate each ZEVALIN
SUBLICENSEE identified in paragraph 4.4 to agree to maintain records sufficient
to audit the calculation of NET SALES by such sublicensee, and to permit audits
in accordance with this paragraph 4.6.
 
[***]:
CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 
10







--------------------------------------------------------------------------------







4.7 Dispute Over Payments Under Paragraphs 4.1 And 4.2: In the event that
Corixa, Coulter, Michigan and GSK believe that Biogen Idec has not complied with
its obligations under paragraphs 4.1 or 4.2, they shall provide Biogen Idec with
written notice thereof. This written notice shall provide an explanation of the
nature of the alleged lack of compliance and the actions believed to be
necessary to cure such lack of compliance. Biogen Idec shall have forty-five
(45) days from receipt of such written notice to comply with such notice or to
provide written notice that it disputes the allegation that it is not in
compliance with paragraph 4.1 or 4.2. If Biogen Idec provides written notice
that it disputes the allegation that it is not in compliance with paragraph 4.1
or 4.2, then the PARTIES will have a thirty-day time period to negotiate in good
faith the dispute and attempt to reach a resolution thereof. If the PARTIES are
unable to reach resolution, then the PARTIES shall submit the dispute to a
mediator for non-binding resolution according to the provisions of paragraph 12.
5. WARRANTIES: 
5.1 Corixa, Coulter, Michigan and GSK warrant that: (i) they together have a
sufficient ownership interest in THE KAMINSKI PATENT FAMILY and THE WAHL PATENT
FAMILY to grant the licenses set forth in paragraph 3.1 above (including,
without limitation, such that no further license from any party claiming an
interest in any portion of THE KAMINSKI PATENT FAMILY or THE WAHL PATENT FAMILY
will be required by Biogen Idec, or any assignee or sublicensee of Biogen Idec
hereunder, under THE KAMINSKI PATENT FAMILY or THE WAHL PATENT FAMILY in order
to practice the license granted in paragraph 3.1); and (ii) they have the right
to grant the licenses, with right to sublicense, described in such paragraph
3.1.
5.2 Biogen Idec warrants that: (i) it has a sufficient ownership interest in THE
NEORX PATENT FAMILY to grant the licenses set forth in paragraph 3.2 above
(including, without limitation, such that no further license from any party
claiming an interest in any portion of THE NEORX PATENT FAMILY will be required
for Corixa, Coulter and GSK, or any assignee or sublicensee of Corixa, Coulter
or GSK hereunder, under THE NEORX PATENT FAMILY in order to practice the license
granted in paragraph 3.2); and (ii) it has the right to grant the licenses, with
right to sublicense, described in such paragraph 3.2.
5.3 The PARTIES hereby warrant to each other that they have not sold, assigned,
transferred, conveyed or otherwise disposed of any claim or other right or
interest inconsistent with this AGREEMENT.
5.4 Each PARTY shall indemnify and hold the other PARTY(IES), its AFFILIATES and
its and their SUBLICENSEES, harmless against any and all claims, demands,
actions, proceedings, liabilities, losses, damages, costs, and expenses,
including, without limitation, reasonable expert witness and attorneys’ fees and
costs arising from or related to any suit or claim by a THIRD PARTY which is
based upon a breach of the representations and warranties made by the
representing PARTY in sections 5.1 to 5.3 above.
 
11







--------------------------------------------------------------------------------







6. NO CHALLENGES TO EACH OTHER’S LICENSED PATENTS: 
6.1 NO CHALLENGES RE KAMINSKI PATENT FAMILY AND WAHL PATENT FAMILY 
6.1.1 Coulter, Corixa, GSK and Michigan hereby each agree that neither it nor
any AFFILIATE or any licensee or sublicensee of THE KAMINSKI PATENT FAMILY or
WAHL PATENT FAMILY will file or prosecute, or encourage or assist directly or
indirectly any THIRD PARTY in filing or prosecuting, any claim, or lawsuit, or
claim, cross-claim or counterclaim for patent infringement of any of THE
KAMINSKI PATENT FAMILY and WAHL PATENT FAMILY against the following persons or
entities: (a) any pharmacy, radiopharmacy or nuclear medicine pharmacy or
facility to the extent it is a recipient of ZEVALIN KITS for preparation and/or
administration to one or more particular patients; (b) any hospital or
governmental health agency to the extent it is a recipient of ZEVALIN KITS for
preparation and/or administration to one or more particular patients; (c) any
physician, nuclear medicine practitioner or licensed health care practitioner to
the extent he or she prescribes, prepares, and/or administers ZEVALIN to one or
more particular patients; (d) any health care insurance company; or (e) Biogen
Idec, its AFFILIATES and any SUBLICENSEES of the foregoing as well as any of
their distributors, importers, exporters, wholesalers, manufacturers and
customers. Subpart (e) of this paragraph 6.1.1 shall be null and void and of no
further force or effect solely with respect to any of Biogen Idec, its
AFFILIATES or any of its SUBLICENSEES that breach any provisions of this Section
6.
6.1.2 Biogen Idec agrees that neither it nor any AFFILIATE will initiate or
prosecute, or encourage or assist directly or indirectly any THIRD PARTY in
initiating or prosecuting, any claim, or lawsuit, or claim, cross-claim or
counterclaim in any lawsuit, or any administrative proceeding (including without
limitation any proceeding with the United States Patent and Trademark Office or
its counterpart agency in any other country) challenging the validity,
inventorship or enforceability of THE KAMINSKI PATENT FAMILY and WAHL PATENT
FAMILY, except as required by law (e.g. such as responding to subpoena for
documents or testimony). As to THE KAMINSKI PATENT FAMILY and THE WAHL PATENT
FAMILY, Biogen Idec, its AFFILIATES, and any SUBLICENSEE hereunder (but solely
for the duration of their sublicense, as provided in paragraph 6.1.3), waive any
and all invalidity, inventorship and unenforceability defenses in any future
litigation, arbitration, or other legal or administrative proceeding; provided,
however, that nothing in this paragraph prevents Biogen Idec or its AFFILIATES
or its SUBLICENSEES from:
(i) challenging the validity, enforceability, inventorship or scope of claims
10-18 of U.S. Patent No. 6,090,365 and any patent claim not issued in THE
KAMINSKI PATENT FAMILY and WAHL PATENT FAMILY as of the date of this Agreement
in the context of Biogen Idec or its AFFILIATES or its SUBLICENSEES’, as
applicable, filing, prosecuting, defending or enforcing (including but not
limited to, the conduct of any interferences including those conducted in the
Patent and Trademark Office and actions brought under 35 U.S.C. §146 and §291,
reexaminations, reissues, oppositions, or requests for patent term extensions
relating thereto) any intellectual property rights that the applicable entity
owns or controls (other than THE KAMINSKI PATENT FAMILY and WAHL PATENT FAMILY),
except that , in the context of any enforceability challenge, Biogen Idec, its
AFFILIATES and, subject to paragraph 6.1.3, its SUBLICENSEES expressly waive the
right to raise, assert, use or rely on any acts that occurred before the date of
this Agreement;
 
12







--------------------------------------------------------------------------------







(ii) asserting any and all defenses available to Biogen Idec, its AFFILIATES and
its SUBLICENSEES in any suit or claim brought by a THIRD PARTY against them,
including, without limitation, assertions relating to the validity,
enforceability, inventorship or scope of any patent in THE KAMINSKI PATENT
FAMILY and WAHL PATENT FAMILY; and
(iii) asserting any and all defenses available to Biogen Idec, its AFFILIATES
and its SUBLICENSEES in any suit brought against them or their SUBLICENSEES,
distributors, importers, exporters, wholesalers, manufacturers, or customers for
patent infringement of any patent of THE KAMINSKI PATENT FAMILY or WAHL PATENT
FAMILY, including, without limitation, assertions relating to the validity,
enforceability, inventorship or scope of any patent in THE KAMINSKI PATENT
FAMILY and WAHL PATENT FAMILY.
6.1.3 Biogen Idec agrees that, if it grants any sublicense to THE KAMINSKI
PATENT FAMILY and WAHL PATENT FAMILY as permitted under paragraph 3.1.3 of this
AGREEMENT, such sublicense will include an obligation on the part of the
intended SUBLICENSEE to be bound by paragraph 6.1.2 for the duration of such
sublicense, provided however, that such intended SUBLICENSEE may have the right
to terminate the sublicense and thereafter be no longer bound by paragraph
6.1.2.
6.1.4 Corixa, Coulter, Michigan and GSK each agree that, if it grants any
sublicense to THE KAMINSKI PATENT FAMILY and WAHL PATENT FAMILY after the
EFFECTIVE DATE of this AGREEMENT, such sublicense will include an obligation on
the part of such intended SUBLICENSEE to be bound by paragraph 6.1.1 for the
duration of such sublicense.
6.2 NO CHALLENGES RE NEORX PATENT FAMILY 
6.2.1 Biogen Idec hereby agrees that neither it nor any AFFILIATE or any
licensee or sublicensee of THE NEORX PATENT FAMILY will file or prosecute, or
encourage or assist directly or indirectly any THIRD PARTY in filing or
prosecuting, any claim, or lawsuit, or claim, cross-claim or counterclaim for
patent infringement of any of THE NEORX PATENT FAMILY against the following
persons or entities: (a) any pharmacy, radiopharmacy or nuclear medicine
pharmacy or facility to the extent it is a recipient of BEXXAR for preparation
and/or administration to one or more particular patients; (b) any hospital or
governmental health agency to the extent it is a recipient of BEXXAR for
preparation and/or administration to one or more particular patients; (c) any
physician, nuclear medicine practitioner or licensed health care practitioner to
the extent he or she prescribes, prepares, and/or administers BEXXAR to one or
more particular patients; (d) any health care insurance company; and (e) Corixa,
Coulter, GSK, their AFFILIATES and any SUBLICENSEES of the foregoing as well as
any of their distributors, importers, exporters, wholesalers, manufacturers, or
customers. Subpart (e) of this paragraph 6.2.1 shall be null and void and of no
further force or effect solely with respect to any of Corixa, Coulter, GSK,
their AFFILIATES or any of their SUBLICENSEES that breach any provisions of this
Section 6.
 
13







--------------------------------------------------------------------------------







6.2.2 Corixa, Coulter, and GSK each agree that neither they nor any AFFILIATE
will initiate or prosecute, or encourage or assist directly or indirectly any
THIRD PARTY in initiating or prosecuting, any claim, or lawsuit, or claim,
cross-claim or counterclaim in any lawsuit, or any administrative proceeding
(including without limitation any proceeding with the United States Patent and
Trademark Office or its counterpart agency in any other country) challenging the
validity, inventorship or enforceability of THE NEORX PATENT FAMILY, except as
required by law (e.g., such as responding to subpoena for documents or
testimony). As to THE NEORX PATENT FAMILY, Corixa, Coulter and GSK, its
AFFILIATES, and any SUBLICENSEE hereunder (but solely for the duration of their
sublicense, as provided in paragraph 6.2.3), waive any and all invalidity,
inventorship and unenforceability defenses in any future litigation,
arbitration, or other legal or administrative proceeding; provided, however,
that nothing in this paragraph prevents Corixa, Coulter and GSK or their
AFFILIATES or SUBLICENSEES; and provided however, that nothing in this paragraph
prevents Corixa, Coulter, and GSK or their AFFILIATES or SUBLICENSEES from:
(i) challenging the validity, enforceability, inventorship or scope of any
patent claim in THE NEORX PATENT FAMILY in the context of Corixa, Coulter, and
GSK or any of their AFFILIATES or their SUBLICENSEES’s, as applicable, filing,
prosecuting, defending or enforcing (including but not limited to, the conduct
of any interferences including those conducted in the Patent and Trademark
Office and actions brought under 35 U.S.C. §146 and §291, reexaminations,
reissues, oppositions, or requests for patent term extensions relating thereto)
any intellectual property rights that the applicable entity owns or controls
(other than THE NEORX PATENT FAMILY), except that in the context of any
enforceability challenge, Corixa, Coulter and GSK, their AFFILIATES and, subject
to paragraph 6.2.3, their SUBLICENSEES expressly waive the right to raise,
assert, use or rely on any acts that occurred before the date of this Agreement;
(ii) asserting any and all defenses available to Corixa, Coulter, and GSK and
any of their AFFILIATES and SUBLICENSEES in any suit or claim brought by a THIRD
PARTY against them, including, without limitation, assertions relating to the
validity, enforceability, inventorship or scope of any patent in THE NEORX
PATENT FAMILY; and
(iii) asserting any and all defenses available to Corixa, Coulter, and GSK and
any of their AFFILIATES and SUBLICENSEES in any suit brought against them or
their SUBLICENSEES, distributors, importers, exporters, wholesalers,
manufacturers, or customers for patent infringement of any patent of THE NEORX
PATENT FAMILY, including, without limitation, assertions relating to the
validity, enforceability, inventorship or scope of any patent in THE NEORX
PATENT FAMILY.
 
14







--------------------------------------------------------------------------------







6.2.3 Corixa, Coulter and GSK each agree that, if they grant any sublicense to
THE NEORX PATENT FAMILY as permitted under paragraph 3.2.3 of this AGREEMENT,
such sublicense will include an obligation on the part of the intended
SUBLICENSEE to be bound by paragraph 6.2.2 for the duration of such sublicense;
provided however, that such intended SUBLICENSEE may have the right to terminate
the sublicense and thereafter be no longer bound by paragraph 6.2.2.
6.2.4 Biogen Idec agrees that, if it grants any sublicense to THE NEORX PATENT
FAMILY after the EFFECTIVE DATE of this AGREEMENT, such sublicense will include
an obligation on the part of such intended SUBLICENSEE to be bound by paragraph
6.2.1 for the duration of such sublicense.
7. RELEASES: 
7.1 Corixa, Coulter, Michigan and GSK, for themselves and their agents,
successors, assigns, employees, representatives and attorneys, hereby release
and discharge Biogen Idec and its respective present or former officers,
directors, stockholders, employees, agents, AFFILIATES, partners, predecessors,
successors, heirs, executors, assigns and attorneys from any and all claims,
demands, actions, rights, causes of action, debts, obligations, costs, expenses,
attorneys’ fees, damages, and liabilities of any kind or nature or character
whatsoever whether known or unknown, suspected or unsuspected, actual or
potential, absolute or contingent, pending or anticipated, which relate to any
and all allegations or claims of infringement of any patents of THE KAMINSKI
PATENT FAMILY and THE WAHL PATENT FAMILY with respect to any acts committed
prior to the EFFECTIVE DATE of this AGREEMENT, any and all claims that were or
could have been made in THE LAWSUITS, any and all claims which arise out of or
are connected to any occurrence or conduct alleged or referred in THE LAWSUITS
which occurred prior to the EFFECTIVE DATE of this AGREEMENT, and any and all
claims which arise out of or are connected to the filing, prosecution, and
defense of THE LAWSUITS.
7.2 Biogen Idec, for itself and its agents, successors, assigns, employees,
representatives and attorneys, hereby releases and discharges Corixa, Coulter,
Michigan and GSK and their respective present or former officers, directors,
stockholders, employees, agents, AFFILIATES, partners, predecessors, successors,
heirs, executors, assigns and attorneys from any and all claims, demands,
actions, rights, causes of action, debts, obligations, costs, expenses,
attorneys’ fees, damages, and liabilities of any kind or nature or character
whatsoever whether known or unknown, suspected or unsuspected, actual or
potential, absolute or contingent, pending or anticipated, which relate to any
and all allegations and claims of infringement of any patents of THE NEORX
PATENT FAMILY with respect to any acts committed prior to the EFFECTIVE DATE of
this AGREEMENT, any and all claims that were or could have been made in THE
LAWSUITS, any and all claims which arise out of or are connected to any
occurrence or conduct alleged or referred in THE LAWSUITS which occurred prior
to the EFFECTIVE DATE of this AGREEMENT, and any and all claims which arise out
of or are connected to the filing, prosecution, and defense of THE LAWSUITS.
7.3 It is specifically understood that this AGREEMENT may be pleaded as a full
and complete defense to, and may be used as a basis for an injunction against
any action, suit, or other proceeding, which may be instituted, prosecuted, or
attempted in breach of this AGREEMENT.
 
15







--------------------------------------------------------------------------------







8. WAIVER OF CIVIL CODE 1542: The PARTIES specifically understand, acknowledge
and agree that this is a full and final release, applying to any and all of the
claims released in paragraphs 7.1 and 7.2, whether known or unknown. The
PARTIES, having been fully advised by their respective counsel, hereby expressly
waive the benefit of the provisions of Section 1542 of the Civil Code of the
State of California, which provides as follows, and under all federal, state and
common-law statutes or principles of similar effect:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
9. NO OTHER LICENSES: 
9.1 The licenses granted hereunder are limited to those patent families
specifically identified. Nothing in this AGREEMENT or the course of dealings
between the PARTIES or usage or custom in the industry or trade shall be
construed to confer any other rights or licenses to any other patents by
implication, estoppel or otherwise.
9.2 Without limitation of the foregoing, this AGREEMENT does not grant any
license under any patents (including U.S. Patent No. [***]) issuing from the
application for United States Letter Patent Serial No. [***], filed September 5,
1986, for the invention titled [***].
9.3 Furthermore, Biogen IDEC agrees that it has released and shall never assert
any claim or defense of an implied license under any theory or course of
dealing, including under the September 1991 license agreement between IDEC
Pharmaceuticals, Inc. and Coulter Corporation, to any of the patents in THE
KAMINSKI PATENT FAMILY in connection with any patents (including U.S. Patent No.
[***] issuing from the application for United States Letter Patent Serial No.
[***], filed September 5, 1986, for the invention titled [***].
10. ASSIGNMENTS OF RIGHTS:
10.1 Biogen Idec may not assign or transfer its rights and obligations under
this AGREEMENT to a non-AFFILIATE that does not purchase substantially all of
Biogen Idec’s rights associated with ZEVALIN® without each of Corixa, Coulter,
Michigan and GSK’s consent, which shall not be unreasonably withheld. The
failure to respond in writing to a written request for consent within 30 days
shall be deemed to be consent. Each of Corixa, Coulter, Michigan and GSK may not
assign or transfer its rights and obligations under this AGREEMENT to a
non-AFFILIATE that does not purchase substantially all of their rights
associated with BEXXAR® without Biogen Idec’s consent, which shall not be
unreasonably withheld. The failure to respond in writing to a written request
for consent within 10 days shall be deemed to be consent. Such assignments or
transfers shall include in writing terms and
conditions sufficient to obligate such assignee or transferee to comply with the
assignor’s obligations under this AGREEMENT. In all instances, the following
obligations shall remain binding upon the initial PARTIES notwithstanding any
assignment or transfer: paragraphs; 1, 5.4, 6, 7, 8, 9,12,14 and 15. Except as
provided otherwise in this paragraph, in the event of any assignment or
transfer, the assignor’s obligations will be passed on to the assignee without
further recourse to the assignor.
 
[***]:
CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 
16







--------------------------------------------------------------------------------







10.2 Biogen Idec may assign or otherwise transfer part or all of the rights,
title or interest to THE NEORX PATENT FAMILY, provided that any such assignment
or transfer includes terms and conditions sufficient to obligate any such
assignee or transferee to comply with Biogen Idec’s obligations under this
AGREEMENT with respect to THE NEORX PATENT FAMILY, including, without
limitation, (i) an acknowledgement of the licenses granted under paragraph 3.2
above and (ii) agreement to the covenant not to sue set forth in paragraph 6.2.1
above.
10.3 Biogen Idec may assign or otherwise transfer part or all of the rights,
title or interest to the ZEVALIN KITS, provided that any such assignment or
transfer includes terms and conditions sufficient to obligate any such assignee
or transferee to comply with Biogen Idec’s obligations under this AGREEMENT with
respect to the ZEVALIN KITS, including, without limitation, agreement to make
the reports and to pay the amounts set forth in paragraph 4 above.
10.4 Biogen Idec may assign or transfer its rights and obligations under this
AGREEMENT to an AFFILIATE that does not purchase substantially all of Biogen
Idec’s rights associated with ZEVALIN®, provided that Biogen Idec remains
responsible for the performance by the assignee of its obligations under this
AGREEMENT.
10.5 Coulter, Corixa, Michigan and GSK may assign or otherwise transfer part or
all of the rights, title or interest to THE KAMINSKI PATENT FAMILY and THE WAHL
PATENT FAMILY, provided that any such assignment or transfer includes terms and
conditions sufficient to obligate any such assignee or transferee to comply with
the obligations of Coulter, Corixa, Michigan and GSK under this AGREEMENT with
respect to THE KAMINSKI PATENT FAMILY and THE WAHL PATENT FAMILY, including,
without limitation, (i) an acknowledgement of the licenses granted under
paragraph 3.1 above and (ii) agreement to the covenant set not to sue forth in
paragraphs 6.1.1 above.
11. TERM: This AGREEMENT shall come into force as of the EFFECTIVE DATE and
shall continue in full force and effect, until the expiration of the last to
expire of any of THE KAMINSKI PATENT FAMILY, WAHL PATENT FAMILY or NEORX PATENT
FAMILY, except that paragraphs 4 and 12 of this AGREEMENT, and all other
provisions necessary to interpret and give effect to paragraph 4, shall remain
in full force and effect until all milestone payments and royalties that accrued
under paragraph 4 prior to the expiration of such patents have been paid and any
related disputes have been resolved, and except that the confidentiality
provisions of paragraph 15 shall remain in full force and effect without
expiration.
 
17







--------------------------------------------------------------------------------







12. AGREEMENT TO MEDIATE DISPUTES OR CLAIMS ARISING FROM AGREEMENT: If a dispute
arises out of or relates to this AGREEMENT, or the breach thereof, the Parties
agree to first attempt to resolve the dispute through negotiation. If the
dispute cannot be settled through negotiation, the PARTIES agree to next try in
good faith to settle the dispute by mediation before resorting to arbitration,
litigation, or some other dispute resolution procedure. Notwithstanding this
paragraph 12, any PARTY may commence and pursue litigation or administrative
remedies with respect to disputes arising out of or relating to this AGREEMENT
(i) ninety (90) days following an initial written notice of such dispute to the
other PARTIES or (ii) at any time, in the event that a PARTY files in a court of
competent jurisdiction a motion for temporary restraining order, preliminary
injunction or similar equitable relief which solely involve paragraphs 6 or 15
of this AGREEMENT.
13. NOTICES: Any notice, request, approval or other document required or
permitted to be given under this AGREEMENT shall be in written and shall be
delivered by an overnight courier service (such as Federal Express) or by
certified or registered mail, return receipt requested, addressed as follows, or
to such other address or fax number as the PARTY may have subsequently
designated by written notice to all other PARTIES:
 
18







--------------------------------------------------------------------------------







13.1 If to Biogen Idec:
Biogen Idec Inc.
14 Cambridge Center
Cambridge, MA 02142
Attention: General Counsel
Fax No.: 617-679-2838
13.2 If to Corixa or Coulter:
Corixa Corporation
1124 Columbia Street, Suite 200
Seattle WA 98104
Attention: General Counsel
Fax No.: 206-754-5994
Coulter Corporation
c/o Corixa Corporation
[At the same address and fax number as above]
13.3 If to Michigan:
Director of Licensing
Attention: File 1009
University of Michigan
Office of Technology Transfer
2071 Wolverine Tower
3003 S. State Street
Ann Arbor, MI 48109-1280
Fax No.: 734-936-1330
13.4 If to GSK:
SmithKline Beecham Corporation,
doing business as GlaxoSmithKline
Corporate Law Department
One Franklin Plaza
20 N. 16th Street
Philadelphia, PA 19006
Attention: Senior Vice President & General Counsel
Fax No.: 610-270-5713
14. COSTS AND FEES: Each PARTY shall bear its own costs, attorneys’ fees and
other expenses, incurred in connection with THE LAWSUITS and this AGREEMENT.
 
19







--------------------------------------------------------------------------------







15. CONFIDENTIALITY:
15.1 This AGREEMENT, and all its terms, shall be maintained in confidence by the
PARTIES, provided that any PARTY may make such disclosures required by law,
including financial or corporate reporting obligations. Notwithstanding the
foregoing, each PARTY may state the existence and amount of the upfront payment
in their financial reports, and may state that THE LAWSUITS between the PARTIES
have settled with the payment by Biogen Idec of an upfront settlement payment, a
sales-based milestone payment, and a royalty payment on United States sales of
ZEVALIN® KITS. Each PARTY may disclose, and provide copies of this AGREEMENT and
its terms to AFFILIATES and financial, accounting, tax and securities law
advisors, who shall each agree to identical nondisclosure obligations as set
forth in this section 15. Furthermore, notwithstanding the foregoing, a PARTY
may disclose the terms of this Agreement to an actual or potential AFFILIATE,
SUBLICENSEE or a potential acquirer of a PARTY or certain of its assets
including those subject to this AGREEMENT, as reasonably necessary to the
conduct of the PARTY’S business, provided that such disclosure is accompanied by
an agreement obligating the party receiving the information to keep the
information confidential. Michigan may disclose the financial terms of this
AGREEMENT to its inventors of THE KAMINSKI PATENT FAMILY, who shall each agree
in writing to identical nondisclosure obligations as set forth in this paragraph
15.
15.2 In the event that a PARTY is served with a legal document demanding the
production or disclosure of this AGREEMENT or the terms or provisions of this
AGREEMENT, such Party shall give notice of the same to the other PARTIES as soon
as practicable and in any event shall not produce or disclose the terms of this
AGREEMENT until the other PARTIES have received notice and have had an
opportunity to oppose the demand if appropriate. In the event that a PARTY is
advised in good faith by legal counsel that disclosure of any of the terms or
provisions of this AGREEMENT is required pursuant to the reporting requirements
of any law (including but not limited to the reporting requirements of the
Securities Exchange Commission or related law or regulations or comparable laws
or regulations in a foreign country), then such PARTY shall provide notice of
the intended public disclosure (including the precise language of the
disclosure) to the other undersigned PARTIES at least 48 hours before making
such disclosure. The Protective Order entered in the Lawsuits shall survive
dismissal and be complied with by the PARTIES per its terms.
16. SUCCESSORS: This AGREEMENT shall inure to the benefit of and be binding upon
the PARTIES’ respective successors and assigns.
17. COUNTERPARTS: This AGREEMENT may be executed in several counterparts, and
shall be effective when so executed by all PARTIES identified below and
thereupon shall constitute one agreement, binding on all PARTIES hereto,
notwithstanding that all PARTIES are not signatory to the original or the same
counterpart.
18. FINAL EXPRESSION OF AGREEMENT: Except for the ‘827 COVENANT NOT TO SUE and
the Settlement and License Agreement entered into between SmithKline Beecham
Corporation and Idec Pharmaceuticals Corporation dated November 14, 2002, this
AGREEMENT and all associated papers represent and contain the entire agreements
among the PARTIES with respect to the subject matter of this AGREEMENT, and
supersedes any and all prior or contemporaneous oral and written negotiations,
agreements and understandings, including the Memorandum of Agreement dated
February 27, 2004. No representation, warranty, condition, understanding or
agreement of any kind with respect to the subject matter hereof shall be relied
upon by the PARTIES except those expressly contained herein. This AGREEMENT may
not be amended or modified or waived except as agreed in writing by all PARTIES.
 
20







--------------------------------------------------------------------------------







19. PORTION VOID: Should any word, clause, phrase, or portion of this AGREEMENT
be judicially declared to be to any extent void or unenforceable, such portion
shall be construed as if it were written so as to effectuate, to the maximum
extent possible and enforceable, the PARTIES’ intent, and in any event such
portion shall be considered independent and severable from the remainder of the
AGREEMENT, the validity of which shall remain unaffected.
20. DRAFTED BY THE PARTIES: In the event of a dispute, this AGREEMENT shall be
interpreted in accordance with its fair meaning and shall not be interpreted for
or against any PARTY hereto on the ground that such PARTY drafted or caused to
be drafted this AGREEMENT or any part thereof. Accordingly, the PARTIES agree
that the normal rule of construction to the effect that any ambiguities are to
be resolved against the drafting PARTY shall not be employed in the
interpretation of this AGREEMENT.
21. GOVERNING LAW: This AGREEMENT is made pursuant to, and shall be governed by,
the internal laws of the State of California. The PARTIES agree that this
AGREEMENT shall be enforceable in any court of competent jurisdiction within the
State of California.
22. ADVICE OF COUNSEL: The PARTIES hereto acknowledge that they have each
consulted, conferred with, and obtained the advice of their respective legal
counsel, prior to executing this AGREEMENT; that they have entered into and
executed this AGREEMENT voluntarily and with full knowledge and appreciation of
the meaning, scope, effect and significance of each and every provision
contained herein; and that they do not rely and have not relied upon any
representation or statement made by any other PARTY or any of their
representatives or attorneys with regard to the subject matter, consideration,
scope, basis or effect and significance of this AGREEMENT.
23. NO ADMISSION OF LIABILITY: It is understood and agreed that this AGREEMENT
is a compromise of disputed claims and that the offer and acceptance of
consideration by the PARTIES is not to be construed as admission of liability by
any PARTY, which liability is expressly denied.
24. KNOWING AND VOLUNTARY EXECUTION: The PARTIES hereto, and each of them,
further represent and declare that they have carefully read this AGREEMENT and
know the contents thereof and that they sign the same freely and voluntarily.
 
21







--------------------------------------------------------------------------------







IN WITNESS WHEREOF the PARTIES have executed this AGREEMENT on the dates
indicated below. The signatories below represent that they have the authority to
sign for the entity for which they sign and that their signature is binding upon
that entity.
 
BIOGEN IDEC INC.
 
CORIXA CORPORATION
 
 
 
 
 
By:
/s/ William R. Rohn
 
By:
/s/ Signature Illegible
 
William R. Rohn
 
Its:
Sr. VP, General Counsel & Secretary
Its:
Chief Operating officer
 
Dated: May 7, 2004
Dated: 5/7, 2004
 
 
 
 
 
 
COULTER PHARMACEUTICAL INC.
 
SMITHKLINE BEECHAM CORPORATION, d/b/a GlaxoSmithKline
 
 
 
 
 
By:
/s/ Signature Illegible
 
By:
/s/ Donald Parman
Its:
Secretary
 
Its:
Vice President and Secretary
Dated: May 7, 2004
 
Dated: May 7, 2004
 
 
 
 
REGENTS OF THE UNIVERSITY OF MICHIGAN
 
 
 
 
 
 
 
 
By:
/s/ Kenneth J. Nisbet
 
 
 
Its:
Executive Director, UM Technology Transfer
 
 
 
Dated: May 6, 2004
 
 
 

 
22





